Citation Nr: 1638038	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 2002 to April 2005.  He served in Iraq and Kuwait from January 19, 2003 to July 20, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has expanded the Veteran's claim for service connection for PTSD to encompass all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A new VA examination is warranted to determine whether the Veteran has PTSD or any other acquired psychiatric disorder resulting from his service in Iraq.  The Board observes that in a June 2003 Post-Deployment Health Assessment in his service treatment records, the Veteran reported that during his deployment to Iraq he saw enemy wounded, killed, or dead; was engaged in direct combat where he discharged his weapon; and felt in great danger of being killed.  Further, in his September 2010 claim the Veteran reported that he "came under mortar and small arms attack many times."

In his August 2011 notice of disagreement, the Veteran wrote:

The things I've experienced [in Iraq] were horrific and have changed my life forever....I'm easily angered and irritable quite frequent[ly]....I have flashbacks and disturbing dreams as if someone is trying to harm me.  There was an instance where I choked my wife in my sleep when she was lying next to me sleeping....Being able to concentrate and remember things has also been a struggle for me.

Moreover, the VA examiner wrote in his October 2010 report that "It did appear to me that [the Veteran] was under-reporting actual levels of distress."

Consequently, a new VA examination is warranted in order to afford this Veteran the opportunity to fully report his levels of distress and other symptoms, and for the examiner to review the Veteran's statements and service records.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his psychiatric disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination by a different examiner than the October 2010 VA examiner to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each acquired psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not that the acquired psychiatric disorder is related to or had its onset during service.

In offering an opinion, the examiner should consider the Veteran's lay statements, as well as the following:

* The Veteran's June 2003 Post-Deployment Health Assessment in his service treatment records, wherein he reported that during his deployment to Iraq he saw enemy wounded, killed, or dead; was engaged in direct combat where he discharged his weapon; and felt in great danger of being killed.

* The Veteran's September 2010 statement that he "came under mortar and small arms attack many times."

* The Veteran's August 2011 statement that "The things I've experienced [in Iraq] were horrific and have changed my life forever....I'm easily angered and irritable quite frequent[ly]....I have flashbacks and disturbing dreams as if someone is trying to harm me.  There was an instance where I choked my wife in my sleep when she was lying next to me sleeping....Being able to concentrate and remember things has also been a struggle for me."

* The October 2010 VA examination report, including the examiner's comment that "It did appear to me that [the Veteran] was under-reporting actual levels of distress."

When considering the Veteran's statements above, the examiner should presume that they are credible.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




